DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2020 has been entered.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 11, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau, Tessa et al (PGPUB-DOCUMENT 20120198355).

Regarding claim 11 (Currently amended), Lau teaches, A server to provide recommendations for content collaboration, the server comprising: a memory configured to store instructions; and one or more processors coupled to the memory, the one or more processors configured to execute, in conjunction with the instructions stored in the memory (Lau, fig. 1 & 12 discloses a content collaboration system in a server; para 0114 further discloses processor, memory and storage to execute instructions), 
a collaboration detection module, wherein the collaboration detection module is configured to: detect a document sent by a first user to a second user and received by the first user from the second user(Lau, para 0027 and fig. 1 discloses detection transmission (where sending/receiving by one user to another) of a document/email by users (first or second user) determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”);
 and in response to detecting the document: determine a recommendation for content collaboration for the document, the recommendation including a collaboration tool, and provide the recommendation to be displayed to at least one of the first user and the second user(Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users “one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user. ”; para 0029 further discloses user interface for displaying suggestions for collaboration tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user”).

Regarding claim 14 (Currently amended), Lau teaches all the limitations of claim 11 and Lau further teaches wherein the collaboration detection module is configured to provide the recommendation to be displayed (Lau, para 0027 and 0029  discloses displaying suggestions by a detection module “collaboration integrator” 106)
 such that the recommendation is displayed consistently across a plurality of platforms and devices (Lau, para 0021 discloses displaying contents across various platforms on multiple devices by using “Web 2.0” technology which supports consistent display across various platforms for collaborative applications ).

Regarding claim 16 (Original), Lau teaches all the limitations of claim 11 and Lau further teaches wherein the collaboration detection module is an Integral module of a productivity service or a third party service(Lau, Fig. 1 disclose “Collaboration Integrator”/collaboration module as an integral module). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 10  and 18are rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”.

Regarding claim 1 (Currently Amended), Lau teaches A method to provide recommendations for content collaboration, the method comprising (Lau, para 0028 and fig. 1 discloses a method for suggesting collaborative tools to users “The collaboration integrator 106 presents the user with suggestions on relevant collaboration tools”): 
and in response to detecting the document: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool (Lau, para 0027 and fig. 1 discloses determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”), and providing the recommendation to be displayed to at least one of the first user and the second user(Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users “one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user. ”; para 0029 further discloses user interface for displaying suggestions for collaboration tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user”).
De Goes teaches recommending collaboration tools based on user interactions but he does not explicitly teach detecting a document edited by a first user at a first time and edited by a second user at a second time different than the first time;  
However in the same field of endeavor of collaboration environment Hausler teaches detecting a document edited by a first user at a first time and edited by a second user at a second time different than the first time(De Goes, para 0015 discloses detecting changes made by different users (first and second users) for a particular document and which can occur at different time “Collaborative presentation  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of collaboration document and recommendation of collaborative tools of Lau into the detection of changes by plurality of user on a document of De Goes to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users where there is a scope for collaboration and thus increase productivity (De Goes, para 0015).

Regarding claim 5 (Currently Amended), Lau and De Goes teach all the limitations of claim 1 Lau further teaches wherein providing the recommendation to be displayed includes(Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users): providing the recommendation for display such that a user is enabled to select the collaboration tool included in the recommendation to implement the selected collaboration tool  (Lau, para 0029 discloses detecting usage pattern such as sending messages (email/documents) and where user can select a collaboration tool from the suggested tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user, and receive the user's selection from among the suggested tools.”).

Regarding claim 10 (Currently Amended), Lau and De Goes teach all the limitations of claim 1 Lau further teaches wherein the collaboration tool includes at least one selected from a group consisting of a communication-based tool, a file-sharing tool, a co-authoring tool, a real-time typing tool, and a networking-based tool wherein the collaboration tools include a communication-based tool, a file-sharing tool, a co-authoring tool, a real-time typing tool, and a networking-based tool (Lau, paragraph 0030 discloses various types of tools that user interactions are related to “The collaboration tool server(s) 120 comprises collaboration environments/tools 126, such as wikis (e.g., Mediawiki), teamrooms (e.g., Lotus Quickr), blogs (e.g., Blogspot), calendar meeting schedulers (e.g., Lotus Notes or Evite), forums (e.g., Ubuntu Forums or GameDev.net), groups (e.g., Yahoo Groups), activities (e.g., Lotus Activities), communities (e.g., Jive SBS), shared files (e.g., Google Documents, Microsoft Sharepoint, or Flickr), microblogs (e.g., Twitter or Yammer), business processes (e.g., SalesForce.com), and so on”.).

Regarding claim 18 (Currently amended), Lau teaches, A computer-readable memory device with instructions stored thereon to provide recommendations for content collaboration, the instructions comprising (Lau, para 0028 and fig. 1 discloses a method for suggesting collaborative tools to users “The collaboration integrator 106 presents the user with suggestions on relevant collaboration tools”; para 0114 further discloses processor, memory and storage to execute instructions): 
detecting a document sent by a first user to a second user(Lau, para 0027 and fig. 1 discloses detection of transmission (from one user to another) of a document/email by users (first or second user) determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”)
and in response to detecting the document: determining a recommendation for content collaboration for the document, the recommendation including a collaboration tool(Lau, para 0027 and fig. 1 discloses determining content collaboration scope by a detection module collaboration integrator 106 for a document (email) and suggesting collaborative tools to users for that document by a suggestion agent 112 “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”), 
and providing the recommendation to be displayed to at least one of the first user and the second user(Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users “one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user. ”; para 0029 further discloses user interface for displaying suggestions for collaboration tools “The collaboration interface 122 communicates with the collaboration integrator 106 so that the collaboration integrator 106 can detect when a user is sending a message via the messaging application 124, suggest collaboration tools to the user”), wherein implementation of the collaboration tool is enabled in response to a selection of the recommendation(Lau, para 0027 discloses selection of recommended tool “The collaboration integrator 106 then routes, via the router 114, the message to the tools that the user selected”).
De Goes teaches recommending collaboration tools based on user interactions but he does not explicitly teach in a first version and received by the first user from the second user in an edited version.
However in the same field of endeavor of detecting changes in documents in a collaboration environment in a first version and received by the first user from the second user in an edited version (De Goes, para 0015 discloses detecting changes made by different users (first and second users) for a particular document and which can occur at different time “Collaborative presentation occurs when the system displays one collaborator's changes to another collaborator, without altering the content that the second collaborator is working on. For example, the second collaborator may see changes that the first collaborator is making to source code in a way that is visually distinguished from the existing content”; Fig. 3 further discloses that first user can get an edited version of a document from the second user ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of collaboration document and recommendation of collaborative tools of Lau into the detection of changes by plurality of user on a document of De Goes to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users where there is a scope for collaboration and thus increase productivity (De Goes, para 0015).

Claim 2 and 19 are rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”, in further view of Mortazavi; Masood (PGPUB Document No. 20130198209), hereafter, referred to as “Mortazavi”.

Regarding claim 2 (Previously presented), Lau and De Goes teach all the limitations of claim 1 and Lau further teaches further comprising: determining information associated with the document (Lau, para 0027 discloses determining information related to a document such as various user interaction with a document (when a document is getting sent, relevance of the document to the suggested tool) “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests”), and further determining the recommendation based on the information associated with the document(Lau, para 0027 discloses determining information related to a document such as various user interaction with a document (when a document is getting sent, relevance of the document to the suggested tool)  and recommend collaborative tool accordingly “The collaboration integrator 106 detects when a person is sending a message, such as an email, instant message, blog, and/or the like, determines, via the matcher 110, one or more collaborative tools that are potentially relevant to the message, and suggests, via the suggestion agent 112, these tools to the user”).
Lau and De Goes teach recommending collaboration tools based on user interactions but they don’t explicitly teach the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document; 
However in the same field of endeavor of user interaction analysis Mortazavi teaches the information associated with the document including at least one selected from a group consisting of a list of users who have interacted with the document and relationships between each user included in the list of users who have interacted with the document (Mortazavi, paragraph 0057 discloses identifying relationship between users based on their interaction with documents “The relationship identifiers 525 process the interactions and documents to identify relationships between users, entities, and documents. The relationship identifiers 525 store the results of processing in a database, for example, multi-scale topic/relationship database 422 accessible by the combiners.”; para 0047 further discloses relationship within a group that interacts “Singular Value Decomposition to identify the interests and relationships of users over, for example, particular time scales or groups of users.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of interaction with a document of Lau and De Goes into the detection of relationship between users interacting with a document of Mortazavi to produce an expected result of detecting type or group of common users interaction with a particular document. The modification would be obvious because one of ordinary skill in the art would be motivated to identify common users based on their interactions with common entity (Mortazavi, paragraph 0057).

Claim 3, cancelled.

Regarding claim 19 (Previously presented), Lau and De Goes teach all the limitations of claim 18 and additional limitations analysis are analogous to claim 2 and are applicable to claim 19.

Claim 20, cancelled.

Claim 6 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”, in further view of Harvey, Keith et al (PGPUB Document No. 20170090737), hereafter, referred to as “Harvey”, in further view of Alfaro, Anthony et al (US Patent No. 8605094), hereafter, referred to as “Alfaro”.

Regarding claim 6 (Currently amended), Lau and De Goes teach all the limitations of claim 1 and Lau further teaches wherein providing the recommendation to be displayed include (Lau, para 0027 and fig. 1 discloses a method for suggesting collaborative tools to users): 
But they don’t explicitly teach configuring the recommendation as a notification; and providing the notification to be displayed as at least one selected from a group consisting of a window notification, an email notification, and a ribbon notification.
However in the same field of endeavor of displaying notifications Harvey teaches configuring the recommendation as a notification; and providing the notification to be displayed as at least one selected from a group consisting of a window notification, an email notification, and a ribbon notification (Harvey, paragraph 0059 discloses displaying window and ribbon notification “The messenger program 104 may provide, for instance, pop-up windows giving messages to the user such as, for instance, that the version of the document being interacted is not the most current version.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Lau and De Goes into the option for notifying users via ribbon and window means of Harvey to produce an expected result of obtaining user attention. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users notification of available collaborative tools in a visible manner (Harvey, paragraph 0059).
But they don’t explicitly teach an email notification,
However in the same field of endeavor of displaying notifications Alfaro teaches an email notification (Alfaro, col 24:43-47 discloses displaying notification via email “when that user and Metallica will both be in the same location (or big city) during the same date(s) or during dates that are reasonably distant from each other, the user will be notified (e.g., via Ribbon emails, the Ribbon Feed, etc) of such location match, near match, and interest”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the providing notification to users via ribbon or window means of Lau, De Goes and Harvey into the option for notifying users via email means of Harvey to produce an expected result of notifying users. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a notification means where users can see his notification at his convenience (Harvey, paragraph 0059).

Claim 21 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”, in further view of Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”.

Regarding claim 21 (New), Lau and De Goes teach all the limitations of claim 1 Lau further teaches but they don’t explicitly teach  further comprising: in response to detecting an opening of the document, monitoring one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user; determining a first influence score of the first user based on the first usage pattern; and determining a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score.
However in the same field of endeavor of collaboration environment Hausler teaches further comprising: in response to detecting an opening of the document (Hausler, para 0017 discloses various types of user interaction with documents and which implies opening it “User interactions, as used herein, range across varying degrees of engagement with the document—from passive consumption to the active contribution of feedback—and include, e.g., views, reads, scroll-throughs, follows (i.e., indications of an interest to read later), downloads, copy-and-pastes, clicks, highlights, mark-ups, annotations, citations, comments, and other types of user interactions”), monitoring one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user(Hausler, para 0066 discloses monitoring users’ action performed on a document determining pattern associated with each user “As another example, to count the number of interactions that individual documents receive from persons located in particular countries, all tuple patterns involving an interaction by a person with a document may be mapped on the combination of the document ID and the country field of the metadata”); 
determining a first influence score of the first user based on the first usage pattern; and determining a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score (Hausler, para 0073 discloses tracking users interaction (first or second) for a document and computing score “ Further, the method 500 includes tracking user interactions at the level of the individual document elements (action 506), and computing one or more scores based on the tracked user interactions, weighted at least in part by the weights associated with the respective document elements that were the objects of the interaction (action 508)….. A score may computed by aggregating over a certain set of interactions to obtain a weighted count of interactions (that is, the sum of weights associated with the interactions). Aggregation may occur, e.g., over all interactions with a given document to determine a document-specific score (e.g., an impact score), over all interactions with a set of documents by a given author to determine an author-specific score (e.g., a reputation score), or over all interactions by a given interacting user to determine a user-activity score”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Lau and De Goes into determining user score of Hausler to produce an expected result of quantifying user interactions based on usage pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to provide recommendations to collaborative tools based on user habits (Hausler, para 0073).

Claim 4 and 9 are rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”, in view of Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in further view of Schiffer, Jordan (PGPUB Document No. 20160026939), hereafter, referred to as “Schiffer”.

Regarding claim 4 (Currently amended), Lau, De Goes and Hausler teach all the limitations of claim 21 but they don’t explicitly teach further comprising: filtering the one or more actions based on a type of action and a length of action.
However in the same field of endeavor of user interaction analysis Jordan teaches further comprising: filtering the one or more actions based on a type of action and a length of action (Schiffer, paragraph 0073 discloses that activity can be filtered by activity type and connection type   “The resolution filters 150 is a filter that allows employee 108 to graphically filter activity-based connection diagram 142 based on a particular one of relationship activity metrics 130, such as activity type 132 and connection strength 136.”; paragraph 0064 further discloses that connection strength could be a duration of activities “For example, connection strength 136 can be determined from, but not limited to, at least one of a number of interactions between the entities, any amount of time or duration of the interactions between the entities”  ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of analyzing and quantifying users’ pattern or action of Lau, De Goes and Hausler into filtering users’ actions of Schiffer to produce an expected result of considering only valid/useful activities for pattern analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to evaluate user habits based on spent time (Schiffer, paragraph 0073).

Regarding claim 9 (Currently amended), Lau, De Goes and Hausler teach all the limitations of claim 21 and Hausler further teaches wherein the first usage pattern includes a frequency at which the first user interacts with the document,  types of actions the first user performs on the document (Hausler, para 0027 discloses measuring interaction of frequency between an user and a document for usage scoring “frequent user interactions with the introduction of a research article (which may be indicative of the article's appeal as general background reading, but do not directly speak to the merits of the published research) may boost the impact score for that article less than frequent user interactions with the results section”), 
Lau, De Goes and Hausler teach recommending collaboration tools based on user interactions but they don’t explicitly teach and a frequency at which each of the types of actions is performed on the document by the first user.
However in the same field of endeavor of user interaction analysis Jordan teaches teach and a frequency at which each of the types of actions is performed on the document by the first user (Schiffer, paragraph 0051 discloses determining frequency of interaction between entities for entity relationship “Rule set 128 may include a rule by which relationship auditor 124determines relationship activity metrics 130 for entity 116 based on a frequency of interactions between entity 116 and another of set of entities 114. ”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of analyzing and quantifying users’ pattern or action of Lau, De Goes and Hausler into measuring frequency of interactions of  Schiffer to produce an expected result of analyzing user pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to evaluate user habits based on number of times a particular type of interaction is being performed (Schiffer, paragraph 0051).

Claim 7 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”, in view of Work, Duncan et al (PGPUB Document No. 20140317126), hereafter, referred to as “Work”, in further view of Purcell, David et al (PGPUB Document No. 20170046723), hereafter, referred to as “Purcell”.

Regarding claim 7 (Currently amended), Lau and De Goes teach all the limitations of claim 1 but they don’t explicitly teach further comprising: determining at least one collaboration network based on a of the first user and a of the second user; 
and providing an option to select to share the document with the at least one collaboration network within the recommendation.
However in the same field of endeavor of user interaction analysis Jordan teaches teach further comprising: determining at least one collaboration network based on a first influence score of the first user and a second influence score of the second user (Work, para 0060 discloses recommendation or endorsement can be done on the basis of multiple influence scores “measures of collective influence of a user's networks may thus be good indicators of the user's influence and can also be used to measure the influence of other users who endorse the user. Two scores may be calculated: a collective influence of the user's endorsers, and a collective influence of the user's mutually-confirmed connections”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommending collaboration of Lau and De Goes into determination of user influence of Work to produce an expected result of considering user influences in recommendation. The modification would be obvious because one of ordinary skill in the art would be motivated to be recommended to a network group based on his affinity or influence (Work, para 0060).
Lau, De Goes and Work don’t explicitly teach and providing an option to select to share the document with the at least one collaboration network within the recommendation.
However in the same field of endeavor of user influence scoring Purcell teaches and providing an option to select to share the document with the at least one collaboration network within the recommendation (Purcell, para 0076 discloses having an option to share a voucher (document) via a content link within a network “shared links are on the social network site--when a message is posted by the customer to claim a voucher, a link to the merchant or to claim a voucher can be provided in the message”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommending collaboration of Lau, De Goes and Work into sharing a document for collaboration of Purcell to produce an expected result of sharing a document for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to share documents for collaboration to increase productivity (Purcell, para 0076).
	
	Claim 8, cancelled.

Claim 22, 12 and 17 rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”.

Regarding claim 22 (New), Lau teaches all the limitations of claim 11 Lau further teaches but they don’t explicitly teach wherein the collaboration detection module is further configured to in response to detecting an opening of the document, monitor one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user; determine a first influence score of the first user based on the first usage pattern; and determine a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score.
However in the same field of endeavor of collaboration environment Hausler teaches wherein the collaboration detection module is further configured to in response to detecting an opening of the document (Hausler, para 0017 discloses various types of user interaction with documents and which implies opening it “User interactions, as used herein, range across varying degrees of engagement with the document—from passive consumption to the active contribution of feedback—and include, e.g., views, reads, scroll-throughs, follows (i.e., indications of an interest to read later), downloads, copy-and-pastes, clicks, highlights, mark-ups, annotations, citations, comments, and other types of user interactions”), monitor one or more actions performed in conjunction with the document to determine a first usage pattern associated with the first user and a second usage pattern associated with the second user(Hausler, para 0066 discloses monitoring users’ action performed on a document determining pattern associated with each user “As another example, to count the number of interactions that individual documents receive from persons located in particular countries, all tuple patterns involving an interaction by a person with a document may be mapped on the combination of the document ID and the country field of the metadata”); determine a first influence score of the first user based on the first usage pattern; and determine a second influence score of the second user based on the second usage pattern, wherein the recommendation is based on the first influence score and the second influence score (Hausler, para 0073 discloses tracking users interaction (first or second) for a document and computing score “ Further, the method 500 includes tracking user interactions at the level of the individual document elements (action 506), and computing one or more scores based on the tracked user interactions, weighted at least in part by the weights associated with the respective document elements that were the objects of the interaction (action 508)….. A score may computed by aggregating over a certain set of interactions to obtain a weighted count of interactions (that is, the sum of weights associated with the interactions). Aggregation may occur, e.g., over all interactions with a given document to determine a document-specific score (e.g., an impact score), over all interactions with a set of documents by a given author to determine an author-specific score (e.g., a reputation score), or over all interactions by a given interacting user to determine a user-activity score”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Lau into determining user scoring of Hausler to produce an expected result of quantifying user interactions based on usage pattern. The modification would be obvious because one of ordinary skill in the art would be motivated to provide recommendations to collaborative tools based on user habits (Hausler, para 0073).

Regarding claim 12 (Currently amended), Lau and Hausler teach all the limitations of claim 22 Hausler further teaches wherein the collaboration detection module is further configured to employ, one or more algorithms to determine the recommendation to provide for display based on the first influence score of the first user and the second influence scor of the second user (Hausler, para 0028 disclose providing recommendation by using algorithm “Interaction metrics may also affect various types of recommendations (which may be made automatically based on algorithmically determined recommendation scores)”; para 0073 discloses tracking users interaction (first or second) for a document and computing score).

Regarding claim 17 (Currently amended), Lau teaches all the limitations of claim 11 but he does not explicitly teaches  wherein the document is at least one selected from a group consisting  a word-processing document, a presentation document, a spreadsheet document, a communication document, and a notebook document.
However in the same field of endeavor of collaboration environment Hausler teaches wherein the document is at least one selected from a group consisting a word-processing document, a presentation document, a spreadsheet document, a communication document, and a notebook document (Hausler, para 0036 disclosed a presentation document such as PDF “The publication processing system 108 forms the core of the system's back-end. In various embodiments, the publication processing system 108 includes functionality for converting documents provided in any of a variety of unstructured or structured document formats (such as pdf, Word, Latex, XML, HTML, or other formats)” ); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users for documents of Lau into various document types to be collaborated of Hausler to produce an expected result of supporting various document types for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to include as many document type as possible for collaboration in document support list (Hausler, para 0036).

Claim 13 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Harvey, Keith et al (PGPUB Document No. 20170090737), hereafter, referred to as “Harvey”, in further view of Alfaro, Anthony et al (US Patent No. 8605094), hereafter, referred to as “Alfaro”.

Regarding claim 13 (Currently amended), Lau teach all the limitations of claim 11 and Hausler further teaches wherein the one or more processors, in conjunction with the instructions stored in the memory (Lau, fig. 12 discloses processors, memories or executing instructions): 
But they don’t explicitly teach are further configured to execute a notification module to configure the recommendation as at least one selected from a group consisting of a window notification, an email notification, and a ribbon notification.
However in the same field of endeavor of displaying notifications Harvey teaches are further configured to execute a notification module to configure the recommendation as at least one selected from a group consisting of a window notification, and a ribbon notification (Harvey, paragraph 0059 discloses displaying window and ribbon notification “The messenger program 104 may provide, for instance, pop-up windows giving messages to the user such as, for instance, that the version of the document being interacted is not the most current version.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of providing collaboration tools to users of Lau and De Goes into the option for notifying users via ribbon and window means of Harvey to produce an expected result of obtaining user attention. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users notification of available collaborative tools in a visible manner (Harvey, paragraph 0059).
But they don’t explicitly teach an email notification,
However in the same field of endeavor of displaying notifications Alfaro teaches an email notification (Alfaro, col 24:43-47 discloses displaying notification via email “when that user and Metallica will both be in the same location (or big city) during the same date(s) or during dates that are reasonably distant from each other, the user will be notified (e.g., via Ribbon emails, the Ribbon Feed, etc) of such location match, near match, and interest”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the providing notification to users via ribbon or window means of Lau, De Goes and Harvey into the option for notifying users via email means of Harvey to produce an expected result of notifying users. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a notification means where users can see his notification at his convenience (Harvey, paragraph 0059).

Claim 15 is rejected under 35 U.S.C. 103 as being patentable over Lau, Tessa et al (PGPUB Document No. 20120198355), hereafter, referred to as “Lau”, in view of Hausler, Michael et al (PGPUB Document No. 20160344828), hereafter, referred to as “Hausler”, in view of De Goes, John (PGPUB Document No. 20100257457), hereafter, referred to as “De Goes”.

Regarding claim 15 (Currently amended), Lau and Hausler teach all the limitations of claim 22 and Lau further teaches wherein the monitored one or more actions includes at least one selected from a group consisting of  and saving of the document (Lau, paragraph 0024 teaches actions such as document annotating, commenting etc. Furthermore, in some embodiments, a high interaction density with a document, and in particular are large number of annotations and comments, may reflect a discussion that evolved around the document... ”; para 0028 discloses document sharing “users can engage in shared collaboration by simply sending messages to other users”). 
But they don’t explicitly teach and saving of the document.
However in the same field of endeavor of detecting changes in documents in a collaboration environmentand saving of the document (De Goes, Fig. 3 & para 0015 discloses detecting changes made by different users (first and second users) and saving it for a particular document “Collaborative presentation occurs when the system displays one collaborator's changes to another collaborator, without altering the content that the second collaborator is working on. For example, the second collaborator may see changes that the first collaborator is making to source code in a way that is visually distinguished from the existing content”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the detection of user interaction with documents of Lau and Hausler into the detection of changes by plurality of user on a document of De Goes to produce an expected result of detecting changes made to a document as scope for collaboration. The modification would be obvious because one of ordinary skill in the art would be motivated to suggest collaborative tools to users where there is a scope for collaboration and thus increase productivity (De Goes, para 0015).

Response to Arguments


I.	35 U.S.C §103

Applicant’s arguments filed on 07/29/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164